Third District Court of Appeal
                                 State of Florida

                             Opinion filed April 8, 2015.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                  No. 3D15-204
                            Lower Tribunal No. 13-4180
                               ________________


            Eller-I.T.O. Stevedoring Company, L.L.C., et al.,
                                     Petitioners,

                                         vs.

                 Lazaro Pandolfo and Olga Alvarez, etc.,
                                    Respondents.


      A Case of Original Jurisdiction – Prohibition.

      Hamilton, Miller & Birthisel and Jerry D. Hamilton and Robert M.
Oldershaw and Michael J. Dono, for petitioners.

      Dorta Law and Matias R. Dorta and Gonzalo R. Dorta, for respondents.


Before SUAREZ, LAGOA, and SCALES, JJ.

      SUAREZ, J.

      Eller-I.T.O. Stevedoring Company LLC and Dwayne Cooper, petitioners,

seek a writ of prohibition, writ of certiorari, or writ of mandamus in response to the
trial court’s denial of their motion to dismiss and for summary judgment. We deny

the petition for each of the writs sought by the petitioners.

      Petitions denied.




                                           2